Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161306-7 & (152)(153)(154)(155)(156)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  GREAT LAKES CAPITAL FUND FOR                                                                        Elizabeth T. Clement
  HOUSING LIMITED PARTNERSHIP XII,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                SC: 161306-7
                                                                   COA: 349763; 349931
                                                                   Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC,
           Defendant-Appellee,
  and
  STACY ERWIN OAKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED, in
  part, to the extent that they seek expedited review of the application and the other
  motions. The request for a stay of proceedings is DENIED. The application for leave to
  appeal the May 5, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court. The motions for miscellaneous relief are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2020
         s0519
                                                                              Clerk